PER CURIAM
This is a post-conviction relief case. Appellant seeks reversal of a trial court judgment denying him relief on the ground of lack of jurisdiction from municipal court convi'ctions for a municipal “bad check” charge (trial court case number 82-437) and for a state driving while suspended charge (trial court case number 82-438). The ruling as to the municipal charge was correct. Rutherford v. City of Klamath Falls, 19 Or App 103, 526 P2d 645 (1974). The ruling as to the state charge was not.
There are remaining factual issues concerning the state charge. Affirmed as to trial court case number 82-437; reversed and remanded for further proceedings as to trial court case number 82-438.